27 So. 3d 811 (2010)
Westmore Samuel GRANDISON, Appellant,
v.
PARKER MOBILE HOME SERVICE, INC. and Florida Unemployment Appeals Commission, Appellees.
No. 4D09-2764.
District Court of Appeal of Florida, Fourth District.
February 24, 2010.
*812 Westmore Samuel Grandison, Riviera Beach, pro se.
Louis A. Gutierrez, Tallahassee, for appellee Unemployment Appeals Commission.
No appearance for appellee Parker Mobile Home Service, Inc.
PER CURIAM.
Affirmed. See Rubido v. Brinks, Inc., 601 So. 2d 1298, 1300 (Fla. 3d DCA 1992) (affirming denial of benefits due to misconduct where, even though coworker told employee that employee had permission to act contrary to company policy, employee should not have acted in reliance on coworker's statement without management's written permission).
MAY, CIKLIN and GERBER, JJ., concur.